Metro-Gem Leasing & Funding Corp. v Dancy Auto Group, LLC (2020 NY Slip Op 02641)





Metro-Gem Leasing & Funding Corp. v Dancy Auto Group, LLC


2020 NY Slip Op 02641


Decided on May 6, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


2017-03393
2017-06417
 (Index No. 606783/15)

[*1]Metro-Gem Leasing & Funding Corp., respondent,
vDancy Auto Group, LLC, et al., defendants, John Carey, appellant.


Krantz & Berman, LLP, New York, NY (Larry H. Krantz of counsel), for appellant.
Paul J. Solda, New York, NY, for respondent.

DECISION & ORDER
In an action to recover on a personal guaranty, commenced by motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the defendant John Carey appeals from (1) an order of the Supreme Court, Nassau County (Vito M. DeStefano, J.), entered March 6, 2017, and (2) an order of the same court dated May 26, 2017. The order entered March 6, 2017, granted the plaintiff's motion for summary judgment in lieu of complaint. The order dated May 26, 2017, denied that defendant's motion, in effect, for leave to reargue his opposition to the plaintiff's prior motion.
ORDERED that the appeals from the orders are dismissed, without costs or disbursements.
The appeal from the order entered March 6, 2017, must be dismissed because the right of direct appeal therefrom terminated with the entry of the final judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from that order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501[a][1]; see Metro-Gem Leasing & Funding Corp. v Dancy Auto Group, LLC, _____ AD3d _____ [Appellate Division Docket No. 2018-04132; decided herewith]).
The appeal from the order dated May 26, 2017, must be dismissed because no appeal lies from an order denying reargument (see Burlington Ins. Co. v Pinnacle Demolition on Envtl. Servs. Corp., 176 AD3d 1026, 1026; DeFreitas v Bd. of Educ. of City of Mount Vernon Dist. No. 416, 129 AD2d 672, 673).
SCHEINKMAN, P.J., MASTRO, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER: 
Aprilanne Agostino
Clerk of the Court